DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.

Response to Arguments
Applicant's arguments filed on Nov. 18, 2022 have been fully considered but they are not persuasive regarding written description rejection, indefiniteness rejection and Improper Markush Group rejection. Regarding written description rejection, the examiner does not agree with the applicant’s arguments that the specification has written description for preparing and using every metal complex encompassed by formulae I and A where variables A1-A4 and L1-L4 represent every known C5-C60 carbocyclic ring or C3-C60 heterocyclic ring in the art. As stated clearly in the last office action, the only written description is for preparing instant metal complexes where variables A1-A4, L2 and L3 represent phenyl group, variable L1 represents imidazole or benzimidazole, variable L4 represents pyridine, variable Y represents O and M represents Pt (see metal complexes on pages 35-36 of the specification).
Regarding indefiniteness rejection, the examiner does not agree with the applicant’s arguments that the values of variables X1-X3 will be clear to one skilled in the art. According to the claims, at least one b1-b3 is 1 and the remainder are 0. Furthermore, according to the claims, if b1-b3 are each 1, each X1 to X3 are B. Therefore, it is not clear how each b1-b3 can be 1 since according to same claim, only one of them can be 1 and the remainder are 0? Furthermore, what is the value of variables X1-X3 when only one of b1-b3 is 1 and the remainder are 0?
Regarding Improper Markush Group rejection, the examiner does not agree with the applicant’s arguments that the compounds have a common core present. As stated clearly in the last office action, the values of variables A1-A4, L1-L4, Y and M are critical for the common core of these compounds.

Conclusion
Rejection of claims 1-8, 10-15 and 17-19 under 35 U.S.C. 112, first paragraph is maintained for the reasons of record.
Rejection of claims 1-4, 6-8, 10-11 and 13-15 under 35 U.S.C. 112, second paragraph is maintained for the reasons of record.
The Improper Markush Group Rejection of claims 1-20 is maintained for the reasons of record.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                       /CHARANJIT AULAKH/                                       Primary Examiner, Art Unit 1625